DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-16,21,37, and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Examiner notes that the limitations included in amended claim 1 are directed to an inorganic membrane which forms as a product of engine operation of less than 72 hours, however the inorganic membrane is not a structure which directly further limits the structure of the particulate filtration system of amended claim 1.  Further limitations to claim 1 should be directed to structural elements of the claimed particulate filtration system, without a requirement of an engine operation of less than 72 hours.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 2-16,21,37, and 38 depend on claim 1 and hence are also rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 ,21,37,38 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rao et al(5758496).
	Rao et al teaches a particulate filtration system comprising a fuel source(fuel tank 28 in figure 1) comprising at least one additive(additive tank 28), a fuel burner(diesel engine 12) comprising an internal combustion engine in fluid communication with the fuel source for combusting the fuel, and a porous ceramic structure(trap 24; column 4 lines 6-7)) in fluid communication with the fuel burner, wherein an exhaust stream comprising particulate matter from the fuel burner is configured to pass through the porous ceramic structure, wherein the at least one fuel additive comprises at least one inorganic component(metal octoate; column 3 lines 37-41) that produces ash upon combustion , and wherein the at least one fuel additive is capable of producing at least about 10mg or ash per liter of fuel burned.  Rao et al further teaches wherein the at least one fuel additive is capable of producing at least about 30mg or ash per liter of fuel burned.  Rao et al further teaches wherein the fuel additive comprises diesel or gasoline .  
Claims 1-16 ,21,37,38 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by French reference(2771449).
	French reference teaches a particulate filtration system comprising a fuel source(fuel tank 14 in figure 1) comprising at least one additive(additive tank 16), a fuel burner(12) comprising an internal combustion engine in fluid communication with the fuel source for combusting the fuel, and a porous ceramic structure(trap 20) in fluid communication with the fuel burner, wherein an exhaust stream comprising particulate matter from the fuel burner is configured to pass through the porous ceramic structure, wherein the at least one fuel additive comprises at least one inorganic component(page 7) that produces ash upon combustion , and wherein the at least one fuel additive is capable of producing at least about 10mg of ash per liter of fuel burned(noting a concentration of fuel additive between 5 and 250 ppm, wherein it is assumed that such a concentration produces at least 10 mg of ash per liter of fuel burned).  French reference further teaches wherein the at least one fuel additive is capable of producing at least about 30mg or ash per liter of fuel burned.  French reference further teaches wherein the fuel additive comprises diesel or gasoline fuel.  French reference further teaches wherein the fuel source volume ranges from about 30 liters to about 150 liters.  .
Response to Arguments
Applicant's arguments filed 1-29-2021 have been fully considered but they are not persuasive.
Applicant argues Rao does not teach an amount of ash per liter of fuel burned , either in column 3 lines 37-41 nor anywhere else in Rao. Applicant further argues Rao does not teach, nor even suggest , forming an inorganic membrane structure comprising at least 10mg/L, based on the total volume of the porous ceramic structure, of ash on the porous ceramic structure after an engine operation period of less than 72 hours.   
Examiner notes Rao teaches all of the claimed structural elements recited in claim 1 as noted in the 102(a)(1) rejection of the previous office action, and examiner also notes Applicant did not provide any arguments specifically questioning the validity of the structural elements claimed in Rao, therefore examiner respectfully submits Rao teaches all of the limitations of the structural elements of claim 1.  Examiner respectfully submits Rao teaches a fuel additive including a metal octoate, wherein a metal octoate includes , without limiting, to a copper, nickel, and cerium metal, and wherein the noted metals match those metals listed for an inorganic component, and wherein the claimed fuel additive, along with the matching structural elements of claim 1, is expected to be capable of producing at least about 10mg of ash per liter of fuel burned.  Examiner also 
Applicant argues Michelin does not provide an indication of what amount of ash a concentration of fuel additive between 5 and 250ppm would produce, and Michelin also does not teach or even suggest any amount of ash per liter of fuel burned.  Applicant further argues Michelin does not teach, nor even suggest , forming an inorganic membrane structure comprising at least 10mg/L, based on the total volume of the porous ceramic structure, of ash on the porous ceramic structure after an engine operation period of less than 72 hours.   
Examiner notes Michelin teaches all of the claimed structural elements recited in claim 1 as noted in the 102(a)(1) rejection of the previous office action, and examiner also notes Applicant did not provide any arguments specifically questioning the validity of the structural elements claimed in Rao, therefore examiner respectfully submits Rao teaches all of the limitations of the structural elements of claim 1.  Examiner respectfully submits Michelin teaches a fuel additive including a metal, wherein the metal includes, without limiting, to a copper and cobalt metal, and wherein the noted metals match those metals listed for an inorganic component, and wherein the claimed fuel additive, along with the matching structural elements of claim 1, is expected to be capable of producing at least about 10mg of ash per liter of fuel burned.  Examiner also notes, as stated in the current 112(d) claim rejection, that the limitations included in amended .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
February 2, 2021